DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kamal Aravind on 01/27/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 10/28/2021. 

1.	(Currently Amended) An interposer, comprising:
a first conductive layer comprising a first signal line and a second signal line;
a second conductive layer comprising a third signal line and a fourth signal line;
a plurality of capacitors positioned between [[a]] the first conductive layer and [[a]] the second conductive layer, each of the plurality of capacitors comprising a first conductive plate and a second conductive plate;
a plurality of first connectors, a respective first connector of the plurality of first connectors connecting [[a]] the first conductive plate of a respective capacitor of the plurality of capacitors to [[a]] the first signal line in the first conductive layer; 
a plurality of second connectors, a respective second connector of the plurality of first connectors connecting [[a]] the second conductive plate of the respective capacitor of the plurality capacitors to [[a]] the second signal line in the first conductive layer; 
one or more third connectors spaced apart from the first and the second conductive plates, a respective third connector of the one or more third connectors connecting the first signal line in the first conductive layer to [[a]] the third signal line in the second conductive layer; and
one or more fourth connectors spaced apart from the first and the second conductive plates, a respective fourth connector of the one or more fourth connectors connecting the second signal line in the first conductive layer to [[a]] the fourth signal line in the second conductive layer, wherein:
arranged to overlap and alternate with the plurality of second connectors along a first dimension of the interposer, wherein the first dimension extends perpendicular to a thickness direction of the interposer, and wherein the first connectors are spaced apart from adjacent second connectors; 
each of extend out from the first signal line along a second dimension of the interposer towards the second signal line, wherein the second dimension extends perpendicular to the first dimension and the thickness direction; and
each of the plurality of second connectors extend out from the second signal line along the second dimension of the interposer towards the first signal line. 

2.	(Previously Presented)  The interposer of claim 1, wherein a portion of a third dimension of each first connector overlaps a portion of the third dimension of an adjacent second connector.

3.	(Previously Presented) The interposer of claim 1, wherein the second dimension of the interposer is less than the first dimension.

4.	(Currently Amended) The interposer of claim 1, wherein the first conductive plate 

5.	(Currently Amended) The interposer of claim 4, wherein the second conductive plate 

6.	(Previously Presented) The interposer of claim 1, wherein:
in a first area of the interposer, each of the first plurality of connectors of the second plurality of connectors 
in a second area of the interposer, each of the first plurality of connectors of the second plurality of connectors 
a portion of a fourth dimension of each of the first plurality of connectors overlaps a portion of the fourth dimension of an adjacent second connector.

plurality of connectors 

8. – 20.	(Canceled).

21.	(Previously Presented)  The interposer of claim 1, further comprising a via formed in the first conductive plate, wherein the respective second connector is positioned in the via to connect the second conductive plate of the respective capacitor to the second signal line in the first conductive layer.

22.	(Previously Presented)  The interposer of claim 1, further comprising a through-silicon via formed in the interposer for routing a signal line.

23.	(New)  A vertically stacked integrated circuit comprising: 
an interposer
an integrated circuit electrically connected to a first surface of the interposer; and 
a substrate electrically connected to a second surface of the interposer,  wherein the interposer comprises:
a first conductive layer comprising a first signal line and a second signal line;
a second conductive layer comprising a third signal line and a fourth signal line;
a plurality of capacitors positioned between the first conductive layer and the second conductive layer in a thickness direction of the interposer, each of the plurality of capacitors comprising a first conductive plate and a second conductive plate parallel to the first conductive plate;
a plurality of first connectors, a respective first connector of the plurality of first connectors connecting the first conductive plate of a respective capacitor of the plurality of capacitors to the first signal line in the first conductive layer; 
a plurality of second connectors, a respective second connector of the plurality of first connectors connecting the second conductive plate of the respective capacitor of the plurality capacitors to the second signal line in the first conductive layer; 
a third connector spaced apart from both the first conductive plate and the second conductive plate, wherein the third connector connects the first signal line in the first conductive layer to the third signal line in the second conductive layer; and
a fourth connector spaced apart from the first conductive plate and the second conductive plate, wherein the fourth connector connects the second signal line in the first conductive layer to the fourth signal line in the second conductive layer, wherein:

each of the plurality of first connectors extend out from the first signal line along a second dimension of the interposer towards the second signal line, wherein the second dimension extends perpendicular to the first dimension and the thickness direction, and
each of the plurality of second connectors extend out from the second signal line along the second dimension of the interposer towards the first signal line. 

24.	(New)  The vertically stacked integrated circuit of claim 23, further comprising a printed circuit board connected to the substrate.

25.	(New)  The vertically stacked integrated circuit of claim 23, wherein the integrated circuit comprises a three-die integrated circuit.

26.	(New)  The vertically stacked integrated circuit of claim 23, wherein a portion of a third dimension of the first connector overlaps a portion of the third dimension of the second connector.

27.	(New)  The vertically stacked integrated circuit of claim 23, wherein:
in a first area of the interposer, each of the first plurality of connectors extend out from the first signal line along the second dimension of the interposer towards the second signal line and each the second plurality of connectors extend out from the second signal line along the second dimension of the interposer towards the first signal line;
in a second area of the interposer, each the first plurality of connectors extend out from the first signal line along a third dimension of the interposer towards another second signal line and each of the second plurality of connectors extend out from the another second signal line along the third dimension of the interposer towards the first signal line; and 
a portion of a fourth dimension of each the first plurality of connectors overlap a portion of the fourth dimension of an adjacent second connector.

28.	(New)  The vertically stacked integrated circuit of claim 23, wherein at least one of the plurality of capacitors is operably connected to a power supply, and wherein the power supply provides a signal to the integrated circuit.

29.	(New)  The vertically stacked integrated circuit of claim 23, wherein at least one of the plurality capacitor comprises a metal-insulator-metal capacitor.

30.	(New) An interposer, comprising:
a first conductive layer comprising a first signal line and a second signal line;
a second conductive layer comprising a third signal line and a fourth signal line;
a plurality of capacitors positioned between the first conductive layer and the second conductive layer, each of the plurality of capacitors comprising a first conductive plate and a second conductive plate parallel to the first conductive plate;
a plurality of first connectors, a respective first connector of the plurality of first connectors connecting the first conductive plate of a respective capacitor of the plurality of capacitors to the first signal line in the first conductive layer; 
a plurality of second connectors, a respective second connector of the plurality of second connectors connecting the second conductive plate of the respective capacitor of the plurality of capacitors to the second signal line in the first conductive layer; 
a third connector spaced apart from both the first conductive plate and the second conductive plate, the third connector connecting the first signal line in the first conductive layer to the third signal line in the second conductive layer; and
a fourth connector spaced apart from the first conductive plate and the second conductive plate, the fourth connector connecting the second signal line in the first conductive layer to the fourth signal line in the second conductive layer, wherein:
the plurality of first connectors are arranged to overlap and alternate with the plurality of second connectors along a first dimension of the interposer, wherein the first dimension extends perpendicular to a thickness direction of the interposer, and wherein the first connectors are spaced apart from adjacent second connectors, 
each of the plurality of first connectors extend out from the first signal line along a second dimension of the interposer towards the second signal line, and wherein the second dimension extends perpendicular to the first dimension and the thickness direction, and
each of the plurality of second connectors extends out from the second signal line along the second dimension of the interposer towards the first signal line.

31.	(New)  The interposer of claim 30, wherein each of the plurality of capacitors comprises a metal-insulator-metal capacitor.

32.	(New)  The interposer of claim 30, further comprising a through-silicon via formed in the interposer for routing a signal line.

.


Allowable Subject Matter

Claims 1-7 and 21-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claims 1, 23 and 20, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an interposer, comprising: a plurality of first connectors, a respective first connector of the plurality of first connectors connecting the first conductive plate of a respective capacitor of the plurality of capacitors to the first signal line; a plurality of second connectors, a respective second connector of the plurality of first connectors connecting the second conductive plate of the respective capacitor of the plurality capacitors to the second signal line; one or more third connectors connecting the first signal line to the third signal line; and one or more fourth connectors connecting the second signal line to the fourth signal, wherein: the plurality of first connectors are arranged to overlap and alternate with the plurality of second connectors along a first dimension of the interposer, wherein the first dimension extends perpendicular to a thickness direction of the interposer; each of the plurality of first connectors extend out from the first signal line along a second dimension of the interposer towards the second signal line, wherein the second dimension extends perpendicular to the first dimension and the thickness direction; and each of the plurality of second connectors extend out from the second signal line along the second dimension of the interposer towards the first signal line in combination with the rest of the limitations of the claim.

The closest prior arts on record are Inagaki (US-20050157478-A1), Tanaka (US-20100181285-A1), Kuo (US-20160071805-A1), Kawabe (US-20070263364-A1), Liu (US-20190200454-A1), Ishi (US-6100591-A), Chinthakindi (US-6100591-A) and Li (US-10615112-B2). However none of the existing prior 

Claims 2-7, 21-22, 24-29 and 31-33 are also allowed being dependent on allowable claims 1, 23 or 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897